Citation Nr: 0601022	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1969 to January 
1972, which included service in Vietnam from August 1970 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In June 2004, the veteran was afforded a hearing before a 
Veterans Law Judge in Washington, DC.  In November 2005, the 
veteran was informed that the Veterans Law Judge who 
conducted that hearing was no longer employed by the Board 
and that he had a right to another Board Hearing.  The 
veteran responded by a reply received in December 2005 that 
he did not want an additional hearing.    

The matter was remanded by the Board in September 2004.  It 
is now again before the Board for disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, in the instant matter, the directives of the 
September 2004 Board remand were not fully complied with.  
For example, it does not appear that the RO inquired as to 
whether there were any additional service department records, 
to include medical or personnel records, that address or 
confirm the occurrence of a personal assault upon the 
appellant on or around July 9, 1970, apparently involving an 
attack with a flashlight to the head.  Nor does it appear 
that the RO attempted to verify rocket and mortar attacks of 
the veteran's base.  Finally, it does not appear that the RO 
attempted to verify the veteran's alleged personal assault 
through unit records or other official documentation.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington D.C. 
for the following actions:

1.  The RO is to inquire as to whether 
there are any additional service 
department records, to include medical or 
personnel records, that address or 
confirm the occurrence of a personal 
assault upon the appellant on or around 
July 9, 1970, apparently involving an 
attack with a flashlight to the head.

2.  After the development requested above 
is complete, the RO is to contact the 
Center for Unit Records Research to 
attempt to verify the appellant's 
stressors.  The RO is to forward a copy 
of the service personnel records, as well 
as the stressor information listed below.  
[The RO is specifically advised that each 
request for a search of unit records must 
be limited to a two-month period.]  The 
RO is to request that the following 
stressors be confirmed, if possible:

a.  The appellant states that during his 
service in Vietnam from August 8, 1970, 
to August 7, 1971, his unit was under 
rocket and mortar attack.  This unit, the 
United States Army 507th Transportation 
Group, was stationed at Phan Rang Air 
base with the Mac V Command.  Please 
verify whether this unit was under rocket 
and/or mortar attack from: August 8, 
1970, to October 8, 1970; October 9, 
1970, to December 9, 1970; December 10, 
1970, to February 10, 1971; February 11, 
1971, to April 11, 1971; April 12, 1971, 
to June 12, 1971; or June 13, 1971, to 
August 7, 1971.

b.  The appellant has reported that on 
July 9, 1970, he was the victim of a 
personal assault, during which he was hit 
upon the head, over the right eye, with a 
flashlight. At that time, the appellant 
was a member of the United States Army 
472nd Sig. Company (AAFFVA), (USAREUR), 
en route to the 507th Transportation 
Group in Vietnam.  Please determine 
whether the unit records or other 
official documentation establish the 
occurrence of any such assault involving 
the appellant on July 9, 1970.

3.  Readjudicate the claim.  Thereafter, 
if the claim on appeal remains denied, 
the veteran and his representative are to 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

